Citation Nr: 0703232	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to service connection for left knee 
disability.  

3.  Entitlement to service connection for thoracic spine 
disability.  

4.  Entitlement to service connection for lumbar spine 
disability.  

5.  Entitlement to service connection for cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1990.  

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In his September 2003 notice of disagreement the veteran 
limited his appeal to the issues reflected on the title page.  
38 C.F.R. § 20.200 (2006).  


FINDINGS OF FACT

1.  The claims folder does not contain a current diagnosis of 
any disability of the right knee.  

2.  The claims folder does not include a current diagnosis of 
any disability of the left knee.  

3.  Competent medical evidence attributes the veteran's 
current thoracic spine disability to a post service April 
1997 motor vehicle accident.  

4.  The contemporaneous records of treatment reveal the 
current cervical spine disability is attributable to an 
injury sustained in October 1995 when the veteran was hit on 
the head at a concert.  

5.  While the veteran complained of lumbar strain in April 
1984, the record does not include any further complaints for 
almost 10 years.  

6.  The current symptoms of lumbar radiculopathy were first 
noted in 1994, almost ten years after the veteran's 
separation from the service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

2.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

3.  The criteria for service connection for a thoracic spine 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

4.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

5.  The criteria for service connection for a lumbar spine 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his claims for service connection in 
December 2002.  The RO sent the veteran a letter in December 
2002 which explained VA's duty to assist the veteran in 
obtaining evidence, VA's duty to notify the veteran as to the 
status of his claim, what the evidence must show to establish 
service connection, and how VA could help him in obtaining 
evidence.  The RO obtained the veteran's records from the 
Brevard VA and his private neurologist.  He was afforded a VA 
examination in February 2003.  In January 2003, the veteran 
stated he had no additional evidence.  

The veteran was kept apprised of the status of his claim in 
an October 2003 letter from the RO.  A statement of the case 
was issued to the veteran in April 2004 which explained why 
his claims were denied.  

VA examinations were not scheduled for the veteran's claimed 
bilateral knee disability as there is no evidence of a 
current disability of either knee in the claims folder.  A VA 
examination and opinion was not obtained regarding the 
claimed cervical and thoracic spine disabilities as the 
contemporaneous treatment records indicated they were related 
to post service injuries.  VA had no obligation to provide an 
examination or to obtain a medical opinion as to those 
issues.  38 C.F.R. § 3.159(c)(4)(2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
As the Board concludes below that service connection is not 
warranted for the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2006).  

Factual Background and Analysis:  At service enlistment in 
October 1981 and service entrance in September 1982 no 
abnormalities of the spine or lower extremities were noted.  

Service medical records include the following references to 
the knees.  In January 1984, the veteran reported having pain 
in the right knee after squatting for 10 minutes.  He had had 
discomfort for four months.  It was aggravated by climbing 
stairs.  The veteran denied any erythema, locking, swelling 
or injury.  Examination revealed the knees were symmetrical.  
There was no erythema, edema, tenderness, or crepitus.  
McMurray's sign and anterior drawer sign were negative.  He 
had mild discomfort with deep knee bends.  The assessment was 
chondromalacia of the right knee.  X-rays of the right knee 
were negative.  The veteran returned five days later and 
again complained of right knee pain when walking and with 
flexion of the knee.  He was limping on his right side.  The 
assessment was chondromalacia of the right knee.  A profile 
change was ordered with no prolonged standing, sitting, or 
marching.  In April 1987, the veteran sought treatment for 
the left knee after injuring the knee while playing ice 
hockey.  He was struck from the lateral left side on the left 
knee.  He had pain initially which had subsided and he had 
returned to the game.  There were no clicks, locking, 
instability, swelling or pain.  He just complained of 
stiffness.  Examination revealed mild medial swelling of the 
left knee.  There was no palpable tenderness.  His ligaments 
were stable.  There were no clicks.  He had pain with full 
extension both actively and passively.  The assessment was 
strain of left knee with doubtful torn meniscus.  In July 
1988, the veteran reported having a painful right knee for 
the past 8 or 9 years.  Examination revealed no trace 
effusion.  He was positive for patella crepitus.  He had good 
ligamental stability with negative McMurray's and anterior 
drawer sign.  

Service medical records include the following references to 
the lumbar spine.  In April 1984, the veteran was admitted 
for treatment of lumbar strain.  Emergency room records 
reveal had had the onset of right lower back pain two days 
previously.  He complained of increased pain with sitting.  
Initially, he had pain radiating down the back of his right 
leg into his heel.  It had lasted 15 minutes and had never 
recurred.  Examination of the back revealed good flexion with 
pain.  There was no muscle spasm, no vertebral tenderness, 
reflexes were symmetrical and leg raising was negative.  The 
assessment was right lumbar strain. 

Service medical records include the following notations 
regarding the cervical and thoracic spine.  In July 1984, the 
veteran complained of pain in the upper back.  He had been 
hit by a wave and knocked down.  Examination revealed 
tenderness in the left rhomboid muscle with spasm.  He had 
full range of motion in the cervical spine and left shoulder.  
He was ordered to remain in his quarters.  There were no 
neurological deficits in the left upper extremity.  The 
assessment was rhomboid muscle strain.  The veteran was seen 
the next day with pain on palpation of the area medial to the 
upper scapula with full range of motion of the left arm.  The 
assessment was muscle strain.  The following day he had mild 
tenderness on both sides of the thoracic spine.  The 
assessment was resolving upper back pain.  He was ordered to 
return to duty.  In January 1987, the veteran began to have 
pain between his shoulder blades while bench pressing 
weights.  He had a sharp pain from the mid back through the 
anterior chest which made movement difficult.  He complained 
of left sided back pain and neck pain when turning to the 
left.  Examination revealed mild tenderness of the mid back 
that was greater on the left than the right and increased 
with movement.  He had full range of motion.  Strength 
testing was 5/5 in the shoulders, arms, back and neck.  The 
assessment was mild muscle strain.  In May 1990 the veteran 
reported he had turned his head to the left and had pain in 
the upper back and neck for four days.  The examiner noted he 
was standing very straight with his neck tilted to the right.  
Examination revealed muscle spasms, including spasms of the 
trapezius muscle.  The assessment was neck and trapezium 
spasms.  

His periodic Report of Medical Examination in March 1989 
found no abnormalities of the spine.  His Report of Medical 
Examination at service separation in September 1990 found no 
abnormalities of the spine.  On his Report of Medical History 
in September 1990 the veteran denied any history of recurrent 
back pain, or having a trick or locked knee.  

Records from the veteran's private neurologist, Dr. W., 
indicate he initially evaluated the veteran in July 1995.  In 
January 1994, the veteran had groin pain radiating from the 
right hip.  He was prescribed antibiotics for a urinary tract 
infection.  The pain subsided then returned when he had taken 
all his medication.  Evaluations of the right hip found no 
abnormality and subsequent chiropractic treatments did not 
relieve his pain.  In July 1995 his hip pain increased.  He 
had numbness and a sharp stabbing pain.  Examination revealed 
his gait was limited due to right leg pain.  Strength testing 
was normal and symmetrical in all extremities.  His reflexes 
were normal.  Sensation was decreased to pin prick in the 
right hip and thigh area.  He had both thoracic paraspinal 
muscle spasms that were plus one over 4 and tenderness.  
Lumbar spine motion was decreased and he had loss of the 
normal curve.  There were lumbar paraspinal muscle spasms 
that were two plus over 4 and tenderness was three plus over 
four.  The examiner's impression was lumbar strain with right 
radiculopathy, right hip pain, headache and occipital 
neuralgia.  A July 1995 magnetic resonance imaging (MRI) 
revealed a central disc herniation at L5-S1.  There was a 
bulging annulus at L3-L4.  The spinal canal was narrow in 
anterior posterior diameter.  An ultrasound examination in 
July 1995 revealed mild to moderate bilateral facet area 
inflammation and mild bilateral nerve root area inflammation 
at the L4 and L5 levels.  There was mild to moderate 
bilateral facet area and very mild bilateral nerve root area 
inflammation at L3.  

October 1995 records from the private neurologist revealed 
the veteran's symptoms were worse.  His low back pain had 
increased in the last five days with constant pain in the 
right hip and buttock.  The previous Sunday he hit his head 
at a concert and had had daily headaches since then.  
Neurological evaluation revealed decreased range of motion in 
the cervical spine with paraspinal muscle spasms.  The 
impression was herniated nucleus pulposus at L5-S1, cervical 
injury due to injury at a concert, and headaches.  An October 
1995 MRI of the cervical spine revealed osteophytes extending 
off the inferior aspects of the C4 and C6 vertebral bodies.  
At C5-6 there was a central disc herniation that obliterated 
the subarachnoid space, displacing posteriorly and probably 
encroaching on the anterior aspect of the cervical cord.  

June 1996 records from the private neurologist reveal the 
veteran had a cervical fusion performed in March 1996.  He 
felt better after the surgery.  In May 1996, the veteran was 
injured in an auto accident that loosened one of the screws.  
He continued to have headaches two to three times per week.  
The impression was the veteran was status post March 25, 1996 
surgery with increased neck pain after a motor vehicle 
accident, had headaches which were stable, and low back pain 
due to a herniated nucleus pulposus at L5-S1.  

August 1996 records from the private neurologist indicated 
the veteran had a new HNP on the right at L4-5 and right L5 
radiculopathy due to a May 1996 motor vehicle accident.  

January 1997 treatment notes revealed the veteran fell at 
Winn Dixie and had increased neck pain, more severe headaches 
and increased low back pain.  

May 1997 records from the private neurologist indicated the 
veteran had an auto accident on April 28, 1997 that caused 
increased neck pain, and headaches.  His low back pain was 
unchanged.  He had thoracic spine injury due to the motor 
vehicle accident.  

A neurological evaluation by Dr. W. in December 1997 noted 
the veteran was involved in a motor vehicle accident on 
November 25, 1997.  His vehicle was rear ended while he was 
stopped at a red light.  It had increased all his pain.  
Since the accident he had been unable to work.  

VA records from the Brevard Clinic include treatment records 
from 2001.  They include complaints of low back pain, a 
history of three car accidents and head trauma, and treatment 
for pain relief.  

The veteran submitted an August 2002 statement from a VA 
Physician's Assistant.  It reads in part as follows:

(The veteran) is currently a patient at 
Brevard VA clinic being followed for 
chronic neck and low back pain.  I have 
reviewed copies of his military medical 
records and it is as likely as not that 
the injuries he sustained while on active 
duty directly contribute to his current 
medical problems.  

The veteran was afforded a VA examination in February 2003.  
After reviewing the veteran's medical history the VA 
physician wrote the following:

Therefore, it is not, at least as likely 
as not, that there is any disability of 
the lumbar spine that could be attributed 
to injuries or complaints while in the 
military service.  In my opinion, based 
on the medical evidence, the same 
accident and subsequent accidents in 
automobiles that injured his cervical 
spine and also injured his lumbar spine, 
but there is little in the way of 
disability that I am able to determine at 
this time, although the veteran is 
receiving morphine orally from pain 
management physicians.  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

There is evidence in service of treatment for right knee 
discomfort in January 1984 and July 1988.  A possible 
diagnosis of chondromalacia was considered.  Physical 
examinations in March 1989 and at service separation in 1990 
found no disability of the right knee.  While service medical 
records demonstrate evidence of complaints of pain in 
service, there is no current evidence of any right knee 
disability.  The veteran has reported being treated at the 
Brevard VA.  The records from Brevard do not include any 
complaints of a right knee disability, pain in the right knee 
or any history of a chronic right knee disability.  

The veteran injured his left knee in April 1987.  That is the 
only record of complaints involving the left knee in service.  
No left knee disability was found on examination in March 
1989 or at separation in September 1990.  There are no 
records of treatment for the left knee in the VA records from 
Brevard.  The veteran has not identified any records of 
treatment for either the right or left knee since he was 
separated from the service in 1990, more than 15 years ago.  
Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service when considering a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  There is 
no current diagnosis of any disability of either the right or 
left knee in the claims folder.  In the absence of a current 
disability, service connection for disabilities of the right 
and left knees is not warranted.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The service medical records include complaints of pain in the 
thoracic spine in July 1984, January 1987, and May 1990.  
Records from the VA in Brevard and from the veteran's private 
neurologist note there is a current diagnosis of a thoracic 
spine disability.  In May 1997, Dr. W. stated the veteran now 
had a thoracic spine injury due to a motor vehicle accident 
on April 28, 1997.  
When as in this instance there is evidence of a disability in 
service which has not been established as chronic, medical 
expertise is still required to relate the appellant's present 
disability etiologically to in-service and post-service 
symptoms.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Sacks v. West, 11 Vet. App. 314 (1998).  

Dr. W. had attributed the current thoracic spine disability 
to a post service motor vehicle accident in April 1997.  That 
is consistent with the medical evidence of record which does 
not include a post service diagnosis of, or treatment for any 
disability of the thoracic spine until after the April 1997 
motor vehicle accident.  The regulations state that with 
chronic disease shown in service so as to permit, a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b)(2006).  The evidence clearly 
demonstrates the current thoracic spine disability is 
attributable to a post service motor vehicle accident in 
April 1997.  The Board has noted the assertions of the 
veteran that his thoracic spine disability began in service, 
but he is not competent to make a medical diagnosis or to 
relate a medical disability to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Service 
connection for a thoracic spine disability is not warranted.  

Service medical records include complaints of pain in the 
upper back or cervical spine in July 1984, January 1987 and 
May 1990.  Records from the veteran's private neurologist 
include current diagnosis of HNP in the cervical spine.  

The evidence linking the veteran's cervical spine disability 
to service includes the statements of the veteran and his VA 
Physician's Assistant.  A review of the contemporaneous 
records in October 1995 indicates the veteran injured his 
cervical spine when he was hit on the head at a concert.  The 
first clinical confirmation of current cervical spine 
disability appears in a MRI in October 1995 which found a 
central disc herniation of C5-6.  There are no records of any 
complaints, treatment or diagnosis of a cervical spine 
disability dated between September 1990 when the veteran was 
separated from the service and October 1995 when he injured 
his neck at a concert.  
The veteran has not presented any evidence which demonstrates 
that he is qualified by education or training to make a 
medical diagnosis.  38 C.F.R. § 3.159 (2006).  The Board 
carefully reviewed the statement of the VA Physician's 
Assistant and notes that, while he reviewed the military 
records, there is no indication he reviewed the private post 
service records or that he was aware the veteran had injured 
his neck in October 1995.  Since the statement does not 
demonstrate the VA Physician's Assistant was aware of key 
aspects of the veteran's medical history his opinion is of 
little probative value.  

The evidence demonstrates that an intercurrent injury in 
October 1995 caused the veteran's current cervical spine 
disability and, accordingly, service connection is not 
warranted for a cervical spine disability.  

Service medical records document one injury to the lumbar 
spine in April 1984.  There is no record of any treatment for 
the lumbar spine for a period of almost ten years from 1984 
to 1994.  The first post service documentation of radiating 
pain into the right hip appears in 1994 when the veteran 
first reported groin pain radiating from the right hip.  
Lumbar radiculopathy was first diagnosed in July 1995.  In 
the interim, physical examinations in March 1989 and 
September 1990 found no disabilities of the lumbar spine.  In 
September 1990 the veteran denied any history of recurrent 
back pain.  

The competent medical evidence which addresses whether the 
current lumbar spine disabilities began in service includes 
the opinions of the VA Physicians Assistant and the opinion 
of the VA Physician.  The Board has placed greater weight on 
the opinion of the VA physician in the February 2003 VA 
examination report.  The VA physician reviewed not only the 
service medical records, but VA records and the private 
records of treatment from the veteran's neurologist.  The VA 
physician was aware only of the treatment in service, but did 
not know of the long period after service without any 
complaints or treatment.  In addition, he was unaware that 
the contemporaneous record indicates the symptoms of lumbar 
radiculopathy began in 1994.  The preponderance of the 
evidence is against the claim for service connection for a 
lumbar spine disability.  
As the preponderance of the evidence is against the claims 
for service connection, there is no doubt to be resolved and 
service connection for right and left knee disabilities and 
thoracic, lumbar and cervical spine disabilities is not 
warranted.

 
ORDER

Service connection for right knee disability is denied.  

Service connection for left knee disability is denied.  

Service connection for thoracic spine disability is denied.  

Service connection for lumbar spine disability is denied.  

Service connection for cervical spine disability is denied.  





____________________________________________
RONALD W. SCHOLZ 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


